Exhibit 10.2

AMENDMENT TO

EMPLOYMENT AGREEMENT

WHEREAS, Oak Ridge Financial Services, Inc. (“Company”) intends to enter into a
letter agreement with the United States Department of the Treasury (“UST”)
pursuant to which the Company shall issue shares of preferred stock and a
warrant to purchase shares of common stock (together the “Purchased Securities”)
and the UST shall purchase from the Company the Purchased Securities (the
“Program”); and

WHEREAS, a condition to participation in the Program under the Emergency
Economic Stabilization Act of 2008, enacted October 3, 2008 (“EESA”), is that
employment agreements and other agreements with the chief executive officer, the
chief financial officer and certain other executive officers of the Company or
its subsidiaries (each, a “Covered Employee”) must be amended to comply with the
provisions of the EESA, Treasury Notice 2008-PSSFI, Treasury Notice 2008-TARP,
IRS Notice 2008-94, 31 C.F.R. Part 30 and any additional applicable rules or
regulations adopted under the EESA (the “Authorities”); and

WHEREAS,                      (“Executive”) is a Covered Employee and is a party
with the Bank of Oak Ridge, a wholly-owned subsidiary of the Company (the
“Bank”), to an Employment Agreement, dated                          (“Employment
Agreement”).

NOW, THEREFORE, the Bank and Executive agree to amend the Employment Agreement
by adding thereto the following:

(16) Special Provisions During Treasury Holding Period. The following provisions
shall be in force and effective throughout the period that the UST holds an
equity or debt position in the Company pursuant to the Program (the “Treasury
Holding Period”):

(a) Controlled Group of Companies. The term “Company” as used herein shall be
deemed to include all members of a “controlled group of corporations” (as such
term is defined in the Authorities) of which the Bank or the Company is a
member.



--------------------------------------------------------------------------------

(b) Return of Incentive and Bonus Compensation. In the event that Executive
receives one or more payments of incentive compensation and/or bonus
compensation during the Treasury Holding Period, whether pursuant to a plan,
agreement, understanding, policy, action by the Board of Directors of the Bank,
action of the Board of Directors of the Company or other similar arrangement,
and it shall thereafter be determined by the Bank’s Board of Directors, the
Company’s Board of Directors, the UST or the Company’s or the Bank’s primary
federal regulator that the payments of such incentive compensation and/or bonus
compensation were calculated, in whole or part, based upon materially inaccurate
financial statements of the Company or the Bank and/or materially inaccurate
performance metric criteria, then Executive shall promptly, but in no event less
than thirty (30) days after such determination is made, pay to the Company (or,
at the Company’s direction, to the Bank) a sum equal to (A) the amount of each
such payment less (B) the amount which such payment would have been if
calculated using accurate financial statements of the Company or the Bank and
accurate performance metric criteria.

 

2



--------------------------------------------------------------------------------

Within ten (10) days of being advised of any such determination, Executive may
exercise an appeal and seek redress from such determination, after having made
the repayment set forth in the preceding paragraph, as follows:

i. If such determination was made by the Company’s Board of Directors or the
Bank’s Board of Directors, Executive may require such Board of Directors to
promptly engage an independent audit firm (which may be the Company’s
independent audit firm if permissible under laws, regulations and rules
applicable to such firm) to review and evaluate the bases of such determination.
Such review shall be concluded promptly but in no event more than thirty
(30) days after the engagement of such firm. The report of the firm engaged
shall be final and may not be challenged by Executive whether by the filing of a
civil lawsuit or otherwise (and Executive expressly waives and releases any and
all rights to do so). In the event that the firm engaged determines either that
(x) neither the applicable financial statements nor the performance metric
criteria were materially inaccurate or (y) that aggregate inaccuracies in the
financial statements and/or the performance metric criteria were less than 10%
of the amounts identified as inaccurate in the applicable determination, then
the Company or the Bank shall pay the fees and expenses of such firm incurred in
connection with such review and report. In all other instances, Executive shall
be responsible for such fees and expenses.

ii. If such determination was made by the UST or the Company’s or the Bank’s
primary federal banking regulator, Executive shall have such opportunities for
redress as are permitted by the UST or such federal regulator, as applicable, or
otherwise by applicable law.

(c) Incentive Compensation Arrangements. Executive agrees that notwithstanding
any provision of the Employment Agreement or any incentive

 

3



--------------------------------------------------------------------------------

compensation plan, agreement, understanding, policy, action of the Bank’s Board
of Directors, action of the Company’s Board of Directors or other similar
arrangement, during the Treasury Holding Period, Executive will only be entitled
to participate (to the extent Executive is entitled to participate in incentive
compensation arrangements of the Company or the Bank pursuant to an action of
the Board of Directors of the Company or the Bank, as applicable, the Employment
Agreement, a policy of the Company or the Bank or other similar development) in
incentive compensation arrangements that the compensation committee of the
Company’s or the Bank’s Board of Directors (or a committee acting in a similar
capacity) has reviewed as provided in Treasury Notice 2008-PSSFI and has
determined do not encourage the Company’s senior executive officers to take
unnecessary and excessive risks that threaten the value of the Company or the
Bank, and that have been certified by such compensation committee (or committee
acting in a similar capacity) as required under Treasury Notice 2008-PSSFI as
not encouraging the Company’s or the Bank’s senior executive officers to take
unnecessary and excessive risks that threaten the value of the Company or the
Bank.

(d) Prohibited Golden Parachute Payments. In the event that Executive is severed
from employment with the Company or the Bank during the Treasury Holding Period
(i) by reason of an involuntary termination of Executive by the Company or the
Bank, or (ii) in connection with any bankruptcy filing, insolvency or
receivership of the Company or the Bank, each of the terms in items (i) and
(ii) as defined in the Authorities, notwithstanding any other provision of the
Employment Agreement; any stock award plan, award, grant, agreement,
understanding or other arrangement; any supplemental employee retirement plan,
pension plan or profit sharing plan (other than a

 

4



--------------------------------------------------------------------------------

tax qualified plan); or any other plan, agreement, understanding or other
arrangement between the Company and Executive or the Bank and Executive
providing compensation to or economic benefit for Executive upon the termination
of Executive’s employment by the Company or the Bank, Executive shall not
receive an aggregate of payments on account of such a severance from employment
having a present value which equals or exceeds the “parachute payment” amount
set forth in Section 280G(e) of the Internal Revenue Code (“IRC”), as added by
the EESA. The calculation of the amount of the present value of aggregate
payments of compensation to, or for the benefit of, Executive shall be
calculated as provided in IRC Section 280G(e) and IRS Notice 2008-94. Executive
shall be permitted to elect which payments and/or benefits shall be reduced and
in what amounts to effect any reduction necessary to comply with the foregoing
prohibition; provided, however, that if Executive does not make such election
within fifteen (15) days following the severance of Executive’s employment, the
Board of Directors of the Company or the Bank (or any successor entity) or its
designee shall make such election. Executive waives any and all rights to
contest, seek redress for, or file a civil action to enjoin or obtain damages in
connection with any such election by such Board of Directors or its designee.

(Remainder of page intentionally left blank)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment to the Employment Agreement as of January 30, 2009.

 

OAK RIDGE FINANCIAL SERVICES, INC. By:  

 

Name:  

 

Title:  

 

BANK OF OAK RIDGE By:  

 

Name:  

 

Title:  

 

EXECUTIVE:

 

 

 

6